Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 9, 11, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mak (US20130088520).


As to claims 1, 8, 15, 16, Mak shows:
A method, corresponding apparatus, corresponding electronic device, and corresponding non-transitory computer-readable storage medium , for interaction control of a display page, the method comprising:
obtaining a sliding operation performed by a user on the display page and a sliding parameter corresponding to the sliding operation (¶ [0010]) (e.g., causing momentum-based scrolling using input actions such as flicking, clicking on an icon, etc.), 

controlling the display page to move in accordance with the sliding operation  (¶ [0009]) (e.g., scrolling of content continues), and 
predicting, based on the sliding parameter, a position of current display content on the display page when the display page stops (¶ [0026]) (e.g., determining an initial target position to scroll to based on the scroll command);
determining whether the position of the current display content meets a predetermined requirement (¶ [0032], [0033], [0021]) (e.g., identify which element would likely be of most interest to a user; determining that an initial target position to be displayed does not include useful information from the user’s perspective);
and correcting, when it is determined that the position of the current display content does not meet the predetermined requirement, the position of the current display content, such that the position of the current display content meets the predetermined requirement when the display page stops (¶ [0022], [0033]) (e.g., updating the target position, modified from the initial target position, to the position of the one element of multiple elements proximate the initial target position determined to be of most interest to a user).

As to claims 2, 9:
wherein the display page is a video display page, each of the plurality of pieces of display content is video display content, and the predetermined requirement is that the current display content is located in a middle region of the display page (¶ [0022], [0033]) (e.g., updating the target position, modified from the initial target position, to the position of the one element of multiple elements proximate the initial target position determined to be of most interest to a user).

As to claims 4, 11:
further comprising:
controlling, when the current display content is located in the middle region of the display page, the current display content to be automatically played (¶ [0022], [0033]) (e.g., updating the target position, modified from the initial target position, to the position of the one element of multiple elements proximate the initial target position determined to be of most interest to a user).


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



Claims 3, 6, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US20130088520) in view of Lerner et al. (US20180067641, Lerner).

As to claims 3, 6, 10, 13:
Mak shows a method, and corresponding apparatus, substantially as claimed, as specified above. 
Mak fails to specifically show: 
obtaining a screen height of a mobile terminal loading the display page;
obtaining respective heights of the plurality of pieces of display content on the display page;
and adjusting, based on the screen height and the respective heights of the plurality of pieces of display content, the plurality of pieces of display content at a same proportion, such that a height of each of the plurality of pieces of display content does not exceed the screen height;

In the same field of invention, Lerner teaches: social networking application for real-time selection and sorting of photo and video content. Lerner further teaches: 
obtaining a screen height of a mobile terminal loading the display page (¶ [0028]) (e.g., obtaining the full screen size);
obtaining respective heights of the plurality of pieces of display content on the display page (¶ [0028]) (e.g., obtaining the media full size);
and adjusting, based on the screen height and the respective heights of the plurality of pieces of display content, the plurality of pieces of display content at a same proportion, such that a height of each of the plurality of pieces of display content does not exceed the screen height (¶ [0028]) (e.g. properly scaling the entries in the virtual wall to fit perfectly);
displaying the current display content in a full-screen manner, and displaying a pause/play button, when the current display content is triggered (¶ [0103]) (e.g., facilitating trimming videos with a user interface that display content in a full-screen manner and displaying a pause/play button).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Mak and Lerner before the effective filing date of the invention, to have combined the teachings of Lerner with the method, and corresponding apparatus as taught by Mak. 
One would have been motivated to make such combination because a way to provide large amount of information to a user with a natural and intuitive user interface would have been obtained and desired, as expressly taught by Lerner (¶ [0005]).

Claims 5, 7, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US20130088520) in view of Valdivia et al. (US20180095616, Valdivia)


As to claims 5, 7, 12, 14:
Mak shows a method, and corresponding apparatus, substantially as claimed, as specified above. 
Mak fails to specifically show: 
displaying, upon completion of playback of the current display content, a comment input box below the current display content.
obtaining feature information of the user and a plurality of pieces of comment information for the current display content;
and adding at least one piece of comment information, which is selected from the plurality of pieces of comment information of the current display content based on the feature information of the user, to the display page.
In the same field of invention, Valdivia teaches: controls and interfaces for user interactions in virtual spaces. Valdivia further teaches: 
displaying, upon completion of playback of the current display content, a comment input box below the current display content (fig. 33).
obtaining feature information of the user and a plurality of pieces of comment information for the current display content; and adding at least one piece of comment information (e.g., notifications), which is selected from the plurality of pieces of comment information of the current display content based on the feature information of the user, to the display page (¶ [0203]).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Mak and Valdivia before the effective filing date of the invention, to have combined the teachings of Lerner with the method, and corresponding apparatus, as taught by Mak. 



It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gossweller et al. 		[U.S. 9819999]
Molesky et al.			[U.S. 10175941]
Mercer				[U.S. 20090138815]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 5712703264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        3/10/2022